Exhibit 10.4

EXECUTION COPY

LETTER AMENDMENT No. 1

Dated as of April 25, 2011

To the banks, financial institutions

and other institutional lenders

(collectively, the “Lenders”) parties

to the Credit Agreement referred to

below and to Bank of America, N.A.,

as Agent for the Lenders

Ladies and Gentlemen:

We refer to the Term Loan and Revolving Credit Agreement dated as of April 7,
2011 (the “Credit Agreement”) among the undersigned, the LC Subsidiaries and
Subsidiary Borrowers named therein, the Issuing Banks and Swing Line Lenders
named therein and you. Capitalized terms not otherwise defined in this Letter
Amendment have the same meanings as specified in the Credit Agreement.

You and we have agreed, upon the following terms and conditions, to amend the
Credit Agreement in certain respects. Accordingly, it is hereby agreed by you
and us as follows:

Section 1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3, effective as of the date of this
Letter Amendment:

(a) The definition of “Term Facility” in Section 1.01 of the Credit Agreement
is, hereby amended by deleting the date “April 29, 2011” and substituting
therefor the date “May 19, 2011.”

(b) The definition of “Term Lender” in Section 1.01 of the Credit Agreement is,
hereby amended by deleting the date “April 29, 2011” and substituting therefor
the date “May 19, 2011” in both places such date appears.

(c) Section 2.01(b) of the Credit Agreement is, hereby amended by deleting the
date “April 29, 2011” and substituting therefor the date “May 19, 2011.”

Section 2. Representation. The Company represents and warrants that the
representations and warranties contained in Section 6.01 of the Credit Agreement
are correct on and as of the date hereof, except to the extent that any such
representation or warranty is stated to relate to an earlier date, in which case
such representation or warranty shall be true and correct on and as of such
earlier date, before and after giving effect to this Amendment, and no Default
has occurred and is continuing.

Section 3. Effectiveness, Etc. This Letter Amendment shall become effective as
of the date first above written when, and only when, the Agent shall have
received counterparts of this Letter Amendment executed by the undersigned and
all the Lenders. This Letter Amendment is subject to the provisions of
Section 10.01 of the Credit Agreement.



--------------------------------------------------------------------------------

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment.

The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Letter Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or any Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two signature page of this Letter Amendment
to Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier or other electronic medium
shall be effective as delivery of an original executed counterpart of this
Letter Amendment.

 

Gap Letter Amendment No. 1    2   



--------------------------------------------------------------------------------

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours,   THE GAP, INC.   By:  

/s/ Jennifer Cho

  Name:   Jennifer Cho   Title:   Vice President and Treasurer

Agreed as of the date first above written:

 

BANK OF AMERICA, N.A., as Agent and as a Lender By:  

/s/ Sabrina Hassan

Name:   Sabrina Hassan Title:   Assistant Vice-President JPMORGAN CHASE BANK,
N.A. By:  

/s/ Barry K. Bergman

Name:   Barry K. Bergman Title:   Managing Director CITIBANK, N.A. By:  

/s/ Shannon Sweeney

Name:   Shannon Sweeney Title:   Vice President
HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Thomas A. Foley

Name:   Thomas A. Foley Title:   Managing Director
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Sid Khanolkar

Name:   Sid Khanolkar Title:   Vice President

 

Gap Letter Amendment No. 1      



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ John Mathews

Name:   John Mathews Title:   Director – Corporate Banking
DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ross Levitsky

Name:   Ross Levitsky Title:   Managing Director By:  

/s/ Philippe Sandmeier

Name:   Philippe Sandmeier Title:   Managing Director GOLDMAN SACHS BANK USA By:
 

/s/ Lauren Day

Name:   Lauren Day Title:   Authorized Signatory U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ Conan Schleicher

Name:   Conan Schleicher Title:   Vice President
SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ William M. Ginn

Name:   William M. Ginn Title:   Executive Officer BANK OF THE WEST By:  

/s/ William A. Pope

Name:   William A. Pope Title:   Vice President

 

Gap Letter Amendment No. 1      



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Gary S. Losey

Name:   Gary S. Losey Title:   Vice President – Corporate Banking ROYAL BANK OF
CANADA By:  

/s/ Jennifer Lee-You

Name:   Jennifer Lee-You Title:   Attorney In Fact ROYAL BANK OF CANADA (NEW
YORK) By:  

/s/ Dustin Craven

Name:   Dustin Craven Title:   Attorney-In-Fact ROYAL BANK OF CANADA (LONDON)
By:  

/s/ Michael Atherton

Name:   Michael Atherton Title:   Managing Director, Corporate Banking

 

Gap Letter Amendment No. 1      